Motion GRANTED AND Order filed December 4, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01036-CV
                                   ____________

                       IN RE STATE OF TEXAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Cause No. 1049234

                                     ORDER

      On November 30, 2018, relator State of Texas, filed a petition for writ of
mandamus asking this court to order the Honorable Linda Storey, Judge of the
County Civil Court at Law No. 3, in Harris County, Texas, to vacate her order dated
October 30, 2018, granting the motion for new trial (“the new trial order”).
      Relator has also filed a motion asking this court to stay the new trial order and
the trial set for January 14, 2019. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the new trial order and the trial set for January 14, 2019,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Fairfield Baptist Church, the real party-in-
interest, to file a response to the petition for writ of mandamus on or before
December 13, 2018. See Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.